AMENDED AND RESTATED EMPLOYMENT AGREEMENT

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT is made on ________________, 2006
by and between Tecstar Automotive Group, Inc. ("Tecstar" or the "Company") and
Joseph E. Katona III ("Employee"). Capitalized terms not otherwise defined in
the body of this Agreement shall have the meanings specified in Section 5
hereof.

RECITALS

WHEREAS, Employer desires to employ Employee in accordance with the terms and
conditions of this Agreement and Employee desires to be so employed by Employer;

WHEREAS, the terms and conditions of this Agreement have been approved by the
Board of Directors and its Compensation Committee; and

WHEREAS, by executing this Agreement, the parties desire to amend and restate
that certain Employment Agreement by and between the Company and Employee dated
March 3, 2005.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing and the mutual promises and
covenants contained in this Agreement, the parties hereto agree as follows:

. EMPLOYMENT.

The Company hereby employs Employee as its Chief Financial Officer. Employee
hereby accepts employment under this Agreement and agrees to devote his best
effort and substantially full time, attention and energy to the Company's
business. Employee's duties shall include all of the duties, including
reasonable business-related travel, normally associated with the position named
above, and shall include such other activities, responsibilities and duties that
are consistent with such position as may be reasonably assigned from time to
time by the CEO and COO of Quantum. The Company, through Quantum's CEO and COO,
shall retain full direction and control of the manner, means and methods by
which Employee performs the services for which he is employed hereunder.

COMPENSATION.

BASE SALARY. During the Term, Tecstar will pay Employee a base salary of One
Hundred Eighty Thousand dollars ($180,000) per year. The Board of Directors and
Compensation Committee shall review this base salary at least annually and
approve any recommended increases. Said salary, including any increases, shall
be paid to Employee in accordance with the Company's normal payroll policies as
in effect from time to time.

INCENTIVE COMPENSATION. During the Term, Employee shall be eligible for: (a)
participation in any executive cash bonus plan adopted from time to time by
Quantum and (b) awards under any long-term incentive compensation plans adopted
from time to time by Quantum including, but not limited to, deferred
compensation, stock options and restricted stock.

BENEFITS. During the Term, Employee shall be entitled to the following benefits:

Except as otherwise specified in this Agreement, the fringe benefits that from
time to time the Company makes generally available to its executive officers.

Term life insurance coverage, paid for by the Company, in the face amount of at
least One Million dollars ($1,000,000).

If Employee becomes eligible to receive payments under the Company's standard
long-term disability ("LTD") insurance, supplemental LTD insurance coverage,
such that the combination of monthly payments from the Company's standard LTD
plan and from this supplemental LTD policy shall equal one twelfth (1/12) of
sixty percent (60%) of Employee's annual base salary as in effect from time to
time.

Three (3) weeks of paid vacation each calendar year, pro rated on a daily basis
for any period of the Term which is less than a full calendar year.

The use of a Company owned or leased vehicle selected by Employee and approved
by the Compensation Committee, or, at the option of Employee, a car allowance of
Seven Hundred dollars ($700) per month, pro rated on a daily basis for any
period of the Term which is less than a full month.

If Employee becomes unable to work due to disability, sick leave that covers
Employee at full base salary and continued participation in whatever other
Company-sponsored pay and benefit arrangements that are in place for Employee
immediately prior to such disability, until Employee is eligible for LTD
benefits. Any unused sick leave shall not be accumulated or carried over, nor
paid for upon termination of this Agreement.

BUSINESS EXPENSE REIMBURSEMENT. During the Term, the Company shall reimburse
Employee for reasonable and necessary out-of-pocket expenses incurred by
Employee in performance of services for the Company under this Agreement (e.g.
transportation, lodging and food expenses incurred while traveling on Company
business), all subject to such policies and other requirements as the Company
may from time to time establish for its employees generally. Employee shall
maintain such records as will enable the Company to deduct such items as
business expenses when computing its taxes.

WITHHOLDING. Payment of compensation to Employee shall be subject to withholding
of such amounts on account of payroll taxes, income taxes and other withholding
as may be required by applicable law, rule or regulation of any governmental
authority or as consented to by Employee.

TERM AND TERMINATION PAYMENTS.

TERM. The Term shall commence effective as of May 1, 2006 and shall continue
until the earliest of: (a) the Company's termination of Employee's employment as
set forth in Section 3.2 of this Agreement; (b) Employee's termination of
employment as set forth in Section 3.3 of this Agreement; or (c) the Employee's
Disability, Death or Retirement, as set forth in Section 3.4 of this Agreement.

TERMINATION BY COMPANY. The Company may terminate Employee's employment with
Cause effective immediately, or without Cause at any time by giving Employee
written notice at least thirty (30) days prior to the effective date of
termination; provided, that if such termination of employment is made by the
Company without Cause, then Employee shall be entitled to the following
severance benefits (the "Severance Benefits"):

a lump sum cash payment equal to one (1) times the Employee's Base Salary in
effect immediately prior to the date of termination. Said payment shall be paid
to Employee within ten (10) days of Employee's execution of the Release (as
hereinafter defined);

continuation of the benefits provided pursuant to Section 2.3 (a) and (b) for a
period of one (1) year following the date of termination (the "Severance
Period") to the extent permitted by the applicable plans; provided, however,
that said benefits shall cease immediately when Employee is next employed with
reasonably comparable benefits; and further provided, however, that if Employee
elects during the Severance Period to convert Employee's health coverage under
COBRA, then Employee shall pay the Company the same premiums for health coverage
that Employee paid prior to electing COBRA and the Company shall pay the balance
of the COBRA premiums during the Severance Period; and

All incentive compensation awards including, without limitation, stock options
(qualified and non-qualified), restricted stock and other stock-based
compensation, shall immediately and automatically become fully vested.

In the event that Section 280G of the Internal Revenue Code, as amended from
time to time, shall apply to Employee's Severance Benefits and Employee's
Severance Benefits shall exceed the 2.99x limit set forth in said Section 280G
(the "280G Limit"), then the Company shall provide Employee a Section 280G tax
gross-up payment, subject to a maximum payment of one-sixth (1/6) of the
aggregate amount of the 280G Limit.

Employee's eligibility, both initially and ongoing, to receive the foregoing
Severance Benefits shall be conditioned on Employee having first signed a
release agreement, in the form attached as Exhibit A (the "Release").

Notwithstanding anything contained in this Agreement to the contrary, under no
circumstances shall Employee have any duty or obligation to mitigate the amount
of Severance Benefits due under this Agreement.

TERMINATION BY EMPLOYEE. Employee may terminate employment with the Company with
or without Good Reason effective at any time by giving the Company written
notice at least thirty (30) days prior to the effective date of termination;
provided, however, that if Employee seeks to terminate employment for Good
Reason, then Employee shall give the Company: (a) written notice no more than
fifteen (15) days from the date when Employee first became aware that Good
Reason has taken place (or else Employee forfeits the right to terminate
employment for Good Reason) and (b) the opportunity, for no less than thirty
(30) days from the effective date of Employee's written notice to the Company,
to cure the purported situation that gave rise to Good Reason. In the event of
termination by Employee without Good Reason, Employee shall not be entitled to
any compensation or benefits following the effective date of termination of
employment, except as expressly provided under the terms of the Company's
applicable plans and policies. In the event of termination by Employee for Good
Reason and after the Company shall have failed to cure, then Employee shall be
entitled to the Severance Benefits set forth in Section 3.2 above.

TERMINATION BY DEATH, DISABILITY OR RETIREMENT. Employee's employment shall
terminate automatically upon the earliest of Employee's death and, to the extent
permitted by law, Disability and Retirement. In the event that Employee's
employment is terminated by death, Disability or Retirement, then the Company
shall pay all compensation and benefits to which Employee is entitled up to the
date of such termination. Thereafter, all obligations of the Company shall
cease. A termination by death, Disability or Retirement shall not constitute:
(a) a termination by the Company without Cause for purposes of Section 3.2 above
or (b) a termination by Employee for Good Reason for purposes of Section 3.3
above. Nothing in this section shall affect Employee's rights under any Company
plan in which Employee is a participant.

CONFIDENTIALITY.

CONFIDENTIAL INFORMATION. Employee shall not at any time, during the period of
employment with the Company or thereafter, except as required in the course of
employment with the Company or as authorized in writing by the Board of
Directors, directly or indirectly use, disclose, disseminate or reproduce any
Confidential Information or use any Confidential Information to compete,
directly or indirectly, with the Company. All notes, notebooks, memoranda,
computer program and similar repositories of information containing or relating
in any way to Confidential Information shall be the property of the Company. All
such items made or compiled by Employee or made available to Employee during the
Term, including all copies thereof, shall be delivered to the Company by
Employee upon termination of the Term or at any other time, upon request of the
Company.

PROPRIETARY INFORMATION OF OTHERS. Employee shall not use in the course of
employment with the Company, or disclose or otherwise make available to the
Company, any information, documents or other items which Employee may have
received from any prior employer or other person and which Employee is
prohibited from so using, disclosing or making available by reason of any
contract, court order, law or other obligation by which Employee is bound.

EQUITABLE RELIEF. Employee acknowledges that: the provisions of this Section 4
of the Agreement are essential to the Company; the Company would not enter into
this Agreement if it did not include such provisions; the damages sustained by
the Company as a result of any breach of such provisions cannot be adequately
remedied by damages; and, in addition to any other right or remedy that the
Company may have under this Agreement by law or otherwise, the Company will be
entitled to injunctive and other equitable relief to prevent or curtail any
breach of any such provisions.

DEFINITIONS.

Whenever used in this Agreement with initial letters capitalized, the following
terms shall have the following meanings:

"BOARD" or "BOARD OF DIRECTORS" means Quantum Fuel Systems Technologies
Worldwide, Inc.'s Board of Directors.

"CAUSE" means (i) Employee's conviction of a felony crime involving dishonesty,
breach of trust, or physical harm to any person; ; (ii) Employee willfully
engaging in fraud or embezzlement; (iii) Employee's commission of a material
breach of this Agreement, which breach is not cured within ninety(90) days after
written notice to Employee from the Company.

"CEO" means the Chief Executive Officer of Quantum.

"CHANGE OF CONTROL" means a change in ownership or control of the Company or
Quantum effected through a merger, consolidation or acquisition by any person or
related group of persons (other than an acquisition by the Company or by a
Company-sponsored employee benefit plan or by a person or persons that directly
or indirectly controls, is controlled by, or is under common control with, the
Company) of beneficial ownership (within the meaning of Rule 13d-3 of the
Securities Exchange Act of 1934) of securities possessing more than fifty
percent (50%) of the total combined voting power of the outstanding securities
of the Company or Quantum .

"COMPENSATION COMMITTEE" means the Compensation Committee of the Board of
Directors.

"CONFIDENTIAL INFORMATION" means information not generally known relating to the
business of the Company or any third party that is contributed to, developed by,
disclosed to, or known to Employee in the course of employment by the Company,
including but not limited to customer lists, specifications, data, research,
test procedures and results, know-how, services used, computer programs,
information regarding past, present and prospective plans and methods of
purchasing, accounting, engineering, business, marketing, merchandising, selling
and servicing used by the Company.

"COO" means the Chief Operating Officer of Quantum.

"DISABILITY" means that Employee becomes eligible for the Company's long-term
disability benefits or, in the sole discretion of the Company, Employee is
unable to carry out Employee's executive responsibilities by reason of any
physical or mental impairment for more than ninety (90) consecutive days or more
than one hundred and twenty (120) days in any twelve-month period.

"FISCAL YEAR" means the Company's fiscal year for financial accounting purposes
as in effect from time to time, which is currently a fiscal year ending on April
30.

"GOOD REASON" means the occurrence of any of the following events or conditions,
unless consented to by Employee or cured by the Company: (a) a change in
Employee's status, title, position or responsibilities which represents a
material adverse change from Employee's status, title, position or
responsibilities as in effect at any time during the Term; provided, however,
that if after a Change in Control, Employee retains substantially the same
status, title, position and responsibilities that Employee had prior to the
Change in Control but Employee is serving as the Chief Financial Officer of the
Company or a subsidiary or division of the Company, then Good Reason shall not
have occurred; or (b) a reduction in Employee's base salary to a level below
that in effect at any time during the Term.

"QUANTUM" means Quantum Fuel Systems Technologies Worldwide, Inc.

"RETIREMENT" means Employee's retirement in accordance with the plans and
policies of the Company as in effect from time to time and applicable to
Employee.

"TERM" means the period during which Agreement is in effect as provided in
Section 3.1.

MISCELLANEOUS.

COMPLIANCE WITH LAWS. In the performance of this Agreement, each party shall
comply with all applicable laws, regulations, rules, orders and other
requirements of governmental authorities having jurisdiction.

NONWAIVER. The failure of any party to insist upon or enforce strict performance
by any other of any provision of this Agreement or to exercise any right, remedy
or provision of this Agreement shall not be interpreted or construed as a waiver
or relinquishment to any extent of such party's right to consent or rely upon
the same in that or any other instance; rather, the same shall be and remain in
full force and effect.

ENTIRE AGREEMENT. This Agreement constitutes the entire Agreement, and
supersedes any and all prior agreements between the Company and Employee. No
amendment, modification or waiver of any of the provisions of this Agreement
shall be valid unless set forth in a written instrument signed by the party to
be bound thereby.

APPLICABLE LAW AND VENUE. This Agreement shall be interpreted, construed and
enforced in all respects in accordance with the laws of the State of Michigan,
and venue for any action arising out of this Agreement shall be in the federal
or state courts in Oakland County, Michigan.

SURVIVAL. Section 4, together with all other provisions of this Agreement which
may reasonably be interpreted or construed to survive any termination of the
Term, shall survive termination of the Term.

ATTORNEYS' FEES. In the event any suit or proceeding is instituted by any party
against another arising out of this Agreement, the prevailing party shall be
entitled to recover its attorneys' fees and expenses of litigation; provided,
however, that in the event of the settlement of any suit or proceeding, the
parties shall bear their own attorneys' fees and expenses of litigation.

SEVERABILITY. If any term, provision, covenant or condition of this Agreement
shall be held by a court of competent jurisdiction to be invalid, unenforceable
or void, then the remainder of this Agreement shall remain in full force and
effect.

HEADINGS. The headings and captions of this Agreement are provided for
convenience only, and are not intended to have any effect upon the
interpretation or construction of the Agreement.

NOTICES. Any notice, request, consent or approval required or permitted to be
given under this Agreement or pursuant to law shall be sufficient if in writing,
and personally delivered to Employee or by registered or certified mail to
Employee's residence (as noted in the Company's records), or if personally
delivered to the Company's Corporate Secretary at the Company's principal
office.

EMPLOYEE: TECSTAR AUTOMOTIVE GROUP, INC.

 





Joseph E. Katona III By:

Its:

 

EXHIBIT A
FORM OF RELEASE CERTIFICATE

("You") and Tecstar Automotive Group, Inc. (the "Company") have agreed to enter
into this Release Certificate on the following terms:

Within ten (10) days after you sign this Release Certificate (which you may sign
no sooner than the last day of your employment with the Company), you will
become eligible to receive the Severance Benefits in accordance with the terms
of your Employment Agreement with the Company.

In return for the consideration described in the Employment Agreement, you and
your representatives completely release the Company, its affiliated, related,
parent or subsidiary corporations, and its and their present and former
directors, officers and employees (the "Released Parties") from all claims of
any kind, known and unknown, which you may now have or have ever had against any
of them, or arising out of your relationship with any of them, including all
claims arising from your employment or the termination of your employment, with
the exception of Severance Payments as outlined in Section 3.2, whether based on
contract, tort, statute, local ordinance, regulation or any comparable law in
any jurisdiction ("Released Claims"). By way of example and not in limitation,
the Released Claims shall include any claims arising under Title VII of the
Civil Rights Act of 1964, the Americans with Disabilities Act, the Worker
Adjustment and Retraining Notification Act, the Age Discrimination in Employment
Act, and the California Fair Employment and Housing Act, and any other
comparable state or local law, as well as any claims asserting wrongful
termination, breach of contract, breach of the covenant of good faith and fair
dealing, negligent or intentional misrepresentation, defamation and any claims
for attorneys' fees. You also agree not to initiate or cause to be initiated
against any of the Released Parties any lawsuit, compliance review,
administrative claim, investigation or proceedings of any kind which pertain in
any manner to the Released Claims.

You acknowledge that the release of claims under the Age Discrimination in
Employment Act ("ADEA") is subject to special waiver protection. Therefore, you
acknowledge the following: (a) you have had twenty-one (21) days to consider
this Release Certificate (but may sign it at any time beforehand, if you so
desire); (b) you can consult an attorney in doing so; (c) you can revoke this
Release Certificate within seven (7) days of signing it, by sending a certified
letter to that effect to the Company's Chief Executive Officer; and that (d)
notwithstanding the foregoing, the portion of this Release Certificate that
pertains to the release of claims under ADEA shall not become effective or
enforceable and no funds shall be exchanged until the seven (7)-day revocation
period has expired, but that all other provisions of this Release Certificate
shall become effective upon its execution by the parties.

The parties agree that this Release Certificate and the Employment Agreement
contain all of our agreements and understandings with respect to their subject
matter, and may not be contradicted by evidence of any prior or contemporaneous
agreement, except to the extent that the provisions of any such agreement have
been expressly referred to in this Release Certificate or the Employment
Agreement as having continued effect. It is agreed that this Release Certificate
shall be governed by the laws of the State of Michigan. If any provision of this
Release Certificate or its application to any person, place or circumstance is
held by a court of competent jurisdiction to be invalid, unenforceable or void,
then the remainder of this Release Certificate and such provision as applied to
other person, places and circumstances shall remain in full force and effect.

Notwithstanding anything contained in this Release Certificate to the contrary,
the Company acknowledges and agrees that Employee is not releasing the Company
from any claims for indemnification that Employee may have against the Company
arising from or related to Employee's status as an officer of the Company
whether such rights to indemnification arise from the Company's Articles of
Incorporation, Bylaws or by statute, contract or otherwise.

Please note that this Release Certificate may not be signed before the last day
of your employment with the Company, and that your eligibility for severance
benefits is conditioned upon meeting the terms set forth in your Employment
Agreement.



Date:



Employee

 

TECSTAR AUTOMOTIVE GROUP, INC.

 

By: Date:

Name:

Title: